Parker, C. J.
The statute of July 6, 1827, provides, “ That the inhabitants of the several school districts be, and they hereby are, empowered at any meeting called in the manner hereinafter prescribed, to raise money for the purpose of erecting, repairing, or purchasing a school-house, and other buildings connected therewith, in their respective districts, and of necessary utensils for the same ; to determine in what part of the district to erect said school-house and other necessary buildings; to choose a committee to superintend the building and repairing of said school-hoüse, and other necessary buildings, or for purchasing the same; and the *76money raised as aforesaid shall be assessed and collected in the manner hereinafter provided.”
The third section provides that “ the selectmen shall assess in the same manner as town taxes are assessed on the polls and estates of the inhabitants composing any school district defined as aforesaid, and on real estate in said town, belonging to persons living out of the same, which the selectmen shall have directed to be taxed in such district, all monies voted to be raised by the inhabitants of such district, for the purposes aforesaid, in thirty days after the clerk of the district shall notify to said selectmen the sum voted by the district to be raised as aforesaid”- — “and the money so collected and paid shall be at the disposal of the committee of the district, to be by them applied for the building, repairing, or purchasing of a school-house in the district to which they belong.”
This action is attempted to be supported upon these provisions of this statute; but we are of opinion that it cannot be sustained. The statute authorizes the district to choose a committee. That committee when chosen is the servant of the district. It can do the bidding of the district, but is not a body known in law so that it can maintain an action as such committee.
The clause in the statute that the money assessed by the selectmen “shall be at the disposal of the committee of the district,” shows to whom it is to be paid when collected, but it is to the committee for the time being, and not to a committee which might have existed when the money was voted.
The money is the money of the district, voted by the inhabitants and assessed upon them.
If the selectmen should neglect to assess, the district might maintain an action. Having assessed, if they refuse to pay over, the principal must maintain the suit, and not the agent. It is the district which is aggrieved if the defendants have failed in performing their duty.
Nor did the plaintiffs gain any additional right by expending their own money. They need not have done so. Their *77duty was to receive the money of the district, and then expend it for the benefit of the district.
The withholding of the money, if a wrong, is not a wrong to the plaintiffs.
They were constituted agents to do a particular service for the principal, and were not bound to do it until they should have received the money of the principal.
Whether, having done it, they can have a remedy against the district for the money expended by them, or whether they are entitled to maintain an action in the name of the district, against the defendants, to recover the money assessed, are questions which do not arise on this demurrer.

Judgment for the defendants.